Citation Nr: 0612506	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  02-09 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to September 15, 1997 
for a 100 percent rating for schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION


The veteran served on active duty from September 1954 to 
September 1956.

Initially, this case came before the Board of Veterans' 
Appeals (Board) from an August 2000 rating decision issued in 
September 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, which assigned 
a 100 percent rating for schizophrenia effective from 
September 15, 1997.  

In a February 2003 VA Form 21-4138, the veteran asked that an 
RO hearing scheduled in March 2003 be canceled and that his 
appeal be sent to the Board for a decision.  Thus, the Board 
deems his hearing request to be withdrawn.  38 C.F.R. 
§ 20.704 (2005).

In October 2003, the Board remanded the case for additional 
development.  It is now before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  In a July 1993 rating decision issued in September 1993, 
the RO, in pertinent part, assigned a 70 percent rating for 
the veteran's schizophrenia from July 11, 1991, a temporary 
total rating (TTR) for hospitalization under 38 C.F.R. § 3.29 
from February 18, 1993 through March 31, 1993, and a 70 
percent rating from April 1, 1993; the veteran did not file a 
notice of disagreement (NOD) with this decision within one 
year of notification.

2.  On February 5, 1994, the veteran was hospitalized by VA 
and, on April 7 1994, the RO received the veteran's claim for 
a TTR for hospitalization under 38 C.F.R. § 3.29; the 
veteran's hospital admission is construed as an informal 
claim for an increased rating for schizophrenia.

3.  In a January 1996 rating decision issued in February 
1996, the RO, in pertinent part, granted a TTR for 
hospitalization under 38 C.F.R. § 3.29 from February 5, 1994 
through March 31, 1994, and a 70 percent rating from April 1, 
1994 for schizophrenia, and the veteran perfected a timely 
appeal to this decision.

4.  It was not factually ascertainable until September 15, 
1997, that the veteran's schizophrenia was manifested by 
evidence of total occupational and social inadaptability.


CONCLUSION OF LAW

The criteria for an effective date prior to September 15, 
1997 for a 100 percent rating for schizophrenia have not been 
met.  38 U.S.C.A. §§ 5110, 5107 (West 1991 & 2002); 38 C.F.R. 
38 C.F.R. §§ 3.400, 4.1-4.10, 4.132, Diagnostic Code 9204 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
light of the fact that the veteran's disability rating has 
been in effect since September 1997 and the RO readjudicated 
the issue of an entitlement to an earlier effective date, 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  
There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
an increased rating as the effective date can be no earlier 
than the date it is factually ascertainable that an increase 
in disability had occurred if the claim is received within 
one year from such date, otherwise the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2) (2005).  Otherwise the 
effective date of an award of increased compensation shall be 
the date of receipt of the claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  Therefore, it 
is legally impossible to get an effective date any earlier 
than one year prior to the date of the claim.

In compliance with the October 2003 remand, VA, in a March 
2004 VA notice letter, advised the veteran of what evidence 
VA had received and was responsible for obtaining, informed 
him of what records VA would make reasonable efforts to 
obtain, and informed him of what evidence he needed to 
provide to substantiate his earlier effective date claim.  In 
response to a request for Social Security Administration 
(SSA) records, SSA indicated that such records had been 
destroyed.  Where records are unavailable, "VA has no duty to 
seek to obtain that which does not exist."  Counts v. Brown, 
6 Vet. App. 473, 477 (1994).  In May 2005, VA readjudicated 
the claim and issued a supplemental statement of the case 
(SSOC).  The Board's remand and the SSOC advised the veteran 
of VA's duties to notify and assist claimants for VA 
benefits.  Given the foregoing, the Board finds that the VA 
has substantially complied with the Board's October 2003 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).  

The appellant is not prejudiced by the Board's consideration 
of his earlier effective date claim as VA has already met all 
notice and duty to assist obligations to the veteran.  In 
essence, the veteran in this case has been notified as to the 
laws and regulations governing effective dates.  He has, by a 
March 2004 notice letter, a remand, and an SSOC, been advised 
of the evidence considered in connection with his earlier 
effective date appeal, and the evidence potentially probative 
of the claim throughout the procedural course of the claims 
process.  The veteran has not alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Moreover, the veteran and his representative provided 
statements and argument in support of his appeal, thus curing 
(or rendering harmless) any previous omissions.  In light of 
the above, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review of 
his earlier effective date claim.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).

Analysis

The veteran argues that he was unemployable before September 
1997, noting that he has been receiving SSA disability since 
the 1960s.  But his claim for SSA disability was based on the 
fact that he could not find a job as a cook because of his 
service-connected skin condition.  

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. 
§ 3.400(o).  

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a).  When the informal claim pertains to an increased 
evaluation for a service-connected disability, the request 
will be accepted as a claim.  38 C.F.R. § 3.155(c).  Once 
service connection has been established, receipt of specified 
types of medical evidence, including VA examination and 
hospitalization reports, will be accepted as an informal 
claim for increased benefits.  38 C.F.R. § 3.157.  For 
example, the date of outpatient or hospital examination or 
date of admission to a VA hospital will be accepted as the 
date of receipt of such a claim.  38 C.F.R. § 3.157(b).  
Similarly, under the provisions of 38 C.F.R. § 3.157(b)(2), 
(3), an informal claim for increase will be initiated upon 
receipt of evidence from a private physician or layman or 
from state and other institutions.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991 & 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (1996, 1997).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

A mental disorder shall be evaluated "based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination."  38 
C.F.R. § 4.126(a) (2005); see also 38 C.F.R. § 4.130 (1996).  
When it is not possible to separate the effects of a service-
connected psychiatric disorder from a nonservice-connected 
psychiatric disorder, 38 C.F.R. § 3.102 (requiring favorable 
resolution of reasonable doubt), dictates that all signs and 
symptoms be attributed to the service-connected psychiatric 
disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam).

The criteria for diagnosing and evaluating psychiatric 
disorders were changed in November 1996.  See 61 Fed. Reg. 
52,695, 52,695- 52,702 (Nov. 7, 1996) (codified at 38 C.F.R. 
§§ 4.125-4.130 (2005)) (current regulations).  Revised to 
regulations cannot be applied prior to their effective date.  
After reviewing both sets of criteria, the Board has 
determined that the former version of rating criteria is more 
favorable to the veteran. 

Under the former version of Diagnostic Code 9204 in effect 
prior to November 7, 1996, a 100 percent evaluation was 
warranted if the condition was manifested by active psychotic 
manifestations of such extent, severity, depth, persistence, 
or bizarreness as to produce total social and industrial 
inadaptability.  38 C.F.R. § 4.132, Diagnostic Code 9204 
(1996).  The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
from mental disorder(s) contemplates those abnormalities of 
conduct, judgment, and emotional reactions which affect 
economic adjustment, that is, which produce impairment of 
earning capacity.  38 C.F.R. § 4.129 (1996).  A 100 percent 
rating was also warranted if the only compensable service-
connected disability was a mental disorder assigned a 70 
percent evaluation, and such mental disorder precluded the 
claimant from securing or following a substantially gainful 
occupation.  38 C.F.R. § 4.16(c) (1996).  But, since the 
veteran was rated 30 percent for service-connected skin 
disability, the latter regulation is inapplicable.

Once, as here, the appellant has filed a formal claim for 
disability compensation under 38 C.F.R. § 3.151, he obtained 
the procedural benefits bestowed by 38 C.F.R. § 3.155(c), 
which provides that an informal request for increase or 
reopening will be accepted as a claim.  In a 1957 rating 
decision, the veteran was granted service connection for 
anxiety reaction, which was later recharacterized as 
schizophrenia in a 1980 rating decision, which assigned a 50 
percent rating, effective October 1, 1980.  The Board 
affirmed the 50 percent rating in a decision dated July 5, 
1985.

In a July 1993 rating decision issued in September 1993, the 
RO, in pertinent part, assigned a 70 percent rating for the 
veteran's schizophrenia from July 11, 1991, a TTR for 
hospitalization under 38 C.F.R. § 3.29 from February 18, 1993 
through March 31, 1993, and a 70 percent rating from April 1, 
1993; the veteran did not file an NOD with this decision 
within one year of notification and it became final.  
38 C.F.R. § 20.1103 (2005).

On April 7 1994, the RO received another claim from the 
veteran for a TTR for hospitalization under 38 C.F.R. § 3.29.  
Both the RO and the Board construed this submission as an 
informal claim for an increased rating for schizophrenia.

In a January 1996 rating decision issued in February 1996, 
the RO, in pertinent part, granted a TTR for hospitalization 
under 38 C.F.R. § 3.29 from February 5, 1994 through March 
31, 1994, and assigned a 70 percent rating from April 1, 1994 
for schizophrenia.  After the veteran perfected a timely 
appeal to this decision, in an August 2000 rating decision 
issued in September 2000, the RO assigned a 100 percent 
rating for schizophrenia, effective September 15, 1997, the 
date of a VA examination, and proposed a finding that the 
veteran was incompetent.

The July 1993 rating decision is final and the veteran has 
not claimed that it contains clear and unmistakable error 
(CUE).  Thus, to determine the proper effective date for a 
100 percent rating for schizophrenia, the Board must review 
the record to see when a claim for an increased rating was 
received after September 30, 1993, the date the veteran was 
notified of the July 1993 rating decision and his appellate 
rights.  Following notification in September 1993, the 
veteran filed several claims for additional benefits for his 
dependents.  But it was not until a VA Form 21-4138 was 
received by the RO on April 7, 1994, the veteran asked for an 
increased rating (another TTR for hospitalization under 
38 C.F.R. § 3.29).  This submission is construed as an 
informal claim for an increased rating for schizophrenia.  
Prior to this submission, on February 2, 1994, however, the 
veteran was hospitalized for alcohol dependence and history 
of schizophrenia.  In a January 1996 opinion, a VA physician 
stated that the veteran's hospitalization was primarily for 
his service-connected nervous disability.  Thus, the Board 
finds that the veteran's 1994 hospitalization record is an 
earlier informal claim for an increased rating for 
schizophrenia for which he has already been awarded a TTR.  
38 C.F.R. § 3.157(b)(1).  After September 1993, VA medical 
records primarily show treatment for alcohol abuse with 
schizophrenia in remission, and thus cannot be considered as 
an informal claim.  Fee-basis summaries dated from November 
1988 to September 1993 were received on April 15, 1994, and 
as such cannot provide an earlier date of claim under the 
provisions of 38 C.F.R. § 3.157(b)(2).  Under the provisions 
of 38 C.F.R. § 3.157(b)(2), an informal claim for increase 
will be initiated upon receipt of evidence from a private 
physician, in this case April 15, 1994.

Next, the VA regulations governing the award of effective 
dates require that the Board generally look to the evidence 
regarding the veteran's service-connected disability dated 
during the one-year period prior to his claim to determine 
whether it was "ascertainable that an increase in disability 
had occurred."  See 38 C.F.R. § 3.400(o).  As the Board has 
determined that an informal claim for an increased rating was 
made on February 5, 1994, only records dated during the one-
year period before that, may be considered to determine 
whether it was factually ascertainable that an increase in 
his disability had occurred.  
  
The Board must now determine at what point in time the 
appellant's service-connected schizophrenia warranted a 100 
percent rating.  

In an interim summary dated May 20, 1996 from the veteran's 
fee-basis psychiatrist it appears that the veteran's 
symptomatology was severe enough to produce total social and 
occupational inadaptability.  In that report, his private 
psychiatrist noted that since his last report dated August 5, 
1996, the veteran came to treatment accompanied by a 
relative.  The veteran reported that his wife was "on his 
back" and "his family was against him."  The veteran's 
psychiatrist added that the veteran's thought production was 
poorly organized and at times was repetitive and 
circumstantial.  In his content ideas of reference, at time 
of persecution, a sense of incapacity were noted.  The 
veteran reported that he heard voices, which called to him 
and made him fearful at times.  His affect was inappropriate; 
his mood varied from anxiety to sadness.  He had had suicidal 
ideas.  Memory and intellectual capacities were defective.  
His attention span was very poor and his attention wandered.  
Insight and judgment were nil.  It was the private 
psychiatrist's impression that the veteran was a very sick 
man; that, during the last few years, active psychotic 
symptoms such as auditory hallucinations, referentially and 
persecutory delusions had been continuous in nature; that the 
veteran was disorganized; and that there was constrictions of 
interest.  The veteran stayed in his house because when he 
went out he got in trouble.  The psychiatrist added that the 
veteran's active psychotic manifestations had provoked 
complete social and industrial inadaptability; that his 
prognosis was poor; and that he was needed indefinite 
continuous psychiatric care with the aid of medication and 
close supervision.  He stated that the veteran was unable to 
handle his funds.  

But a preponderance of the evidence shows that it was not 
factually ascertainable that the veteran's schizophrenia was 
manifested by evidence of active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and occupational inadaptability until 
a September 15, 1997 VA examination.  This is so because, 
even though the private psychiatrist indicated in the May 
1996 report that the veteran's symptoms had been basically 
the same for the last few years and interim summaries from 
the fee-basis provider were nearly identical between January 
1992 and May 1996, VA hospital, a VA social and industrial 
survey, and treatment records showed that most of that time 
the veteran's psychosis (schizophrenia) was in remission due 
to medications, that he had been drinking since he was 10 
years old, and that it was his non-service connected alcohol 
abuse for which he was treated by VA.  For example, at a 
February 1992 VA examination, the veteran complained of the 
overwhelming financial needs of his family (wife and 5 
dependents), poor memory, forgetfulness, hearing voices and 
seeing things.  He reported frequent suicidal ideation, 
noting that his wife hid the kitchen knives from him.  On 
examination, however, the veteran was clean, alert and 
oriented times 4.  His mood was depressed; his affect was 
blunted.  But his attention was good; and his speech was 
clear, coherent and very soft.  His concentration was fair.  
He was not hallucinating nor did he have suicidal or 
homicidal ideation.  Insight and judgment were fair and he 
exhibited good impulse control.  He was considered not 
competent to handle his funds, because he reported that he 
lost money and could not administer money well.  His 
diagnosis was active chronic schizophrenia, undifferentiated 
type.  The examiner assigned Global Functioning of Assessment 
scores were 50 (current) and 65 (past).  

In February 1993, the veteran was admitted to the VA hospital 
for detoxification of alcohol and treatment of bizarre 
behavior, having tried to set his house on fire.  He was 
discharged home but refused to attend the alcohol dependence 
treatment program (ADTP).  At the time of discharge, the 
veteran was in touch with reality, not psychotic, suicidal or 
homicidal, able to choose right from wrong but not able to 
handle his own funds.  Similarly, in February and March 1994, 
the veteran was brought to the VA hospital by the police 
because he had become physically and verbally aggressive and 
had threatened to kill his common-law wife and her boyfriend.  
At admission, the veteran claimed to have ingested several 
Valium pills, but a gastric lavage found no pill residuals.  
On examination, he had poor personal hygiene with alcohol 
noted on his breath.  He was poorly cooperative, irritable, 
and disoriented in time and place.  Two weeks was required to 
stabilized his mental condition, at which time the veteran 
was no longer considered aggressive, homicidal or suicidal 
and was transferred to an open ward and found not to be 
psychotic.  His anti-psychotic medications were reduced and 
he was placed on antidepressants.  He showed considerable 
improvement and insight during the remainder of the 
hospitalization and expressed no homicidal or suicidal 
ideation.  At the time of discharge, the veteran was eating 
and sleeping well; was in full contact with reality and was 
not psychotic; and had intact cognitive function as shown by 
a mini-mental examination of 28.  In September 1994, the 
police brought the veteran to the VA Medical Center.  
Initially he was talking loudly and was mildly agitated, but 
after being given Haldol he fell asleep.  Upon awakening, the 
veteran said that he got bored and felt lonely.  On 
examination, no psychomotor disturbance was found, but his 
speech was slurred and he had alcohol breath.  His mood was 
depressed and his affect constricted.  But his speech was 
logical, relevant and coherent.  He was not psychotic and did 
not have suicidal or homicidal ideation.  The veteran was 
alert and oriented to person and place and partially oriented 
to time.  His memory was impaired.  Judgment and insight were 
poor.  The diagnoses were alcohol intoxication and 
dependence.

During a March 1995 VA examination, the veteran exhibited 
decreased psychomotor activity, reported that he did not know 
anything (including his age, address, his daughter's age or 
anything else) and sat on a chair looking at the floor all 
the time.  The examiner opined that it appeared that the 
veteran was voluntarily presenting a severely sick picture of 
himself and providing no information to the examiner.  The 
examiner's opinion was validated by a May 1995 VA Social and 
Industrial Field Survey, which revealed that the veteran left 
the house frequently on foot, or at times in a car that he 
drove himself by himself, which directly contradicted the 
veteran's reported statements to the March 1995 VA examiner 
that he did not know his address or anything else.  Only one 
of the veteran's neighbors reported any abnormal behavior, 
like talking alone.

At a May 1996 VA treatment session, the veteran indicated 
that he was living alone and that he lived near the daughter, 
who had brought him to the VA.  He came due to excessive 
alcohol intake, drinking 2 to 3 liters of rum daily.  The 
veteran stated that he wanted to stop drinking, noting that 
he had been drinking since he was 10 years old and that, 
after service, he increased the amount of alcohol.  His last 
drink was that day.  He added that he got irritable when he 
stopped drinking.  On examination, the veteran was coherent, 
relevant, logical, and oriented times 3.  No perceptional 
disorders were elicited.  He had no delusions, or suicidal or 
homicidal ideation.  Judgment and insight were poor.  The 
assessment was alcohol dependence continued.  

Another fee-basis interim summary dated May 20, 1996 at the 
bottom of the page and October 30, 1996 at the top of the 
page reflected that since the last report dated August 5, 
1995, the veteran came to his interviews accompanied by a 
relative.  The veteran reported that his wife was on his back 
and his family was against him.  His thoughts were was poorly 
organized and at times tended to be repetitive and 
circumstantial.  The content of his ideas of reference, at 
times was of persecution.  A sense of incapacity was noted.  
The veteran heard voices which called to him and made his 
fearful at times.  His affect was inappropriate, and his mood 
varied from anxiety to sadness.  Memory and intellectual 
capacities were defective.  His attention wandered and his 
attention span was very poor.  Insight and judgment were nil.  
The veteran's private psychiatrist indicated that the veteran 
was a very sick man, that during the last few years active 
psychotic symptoms such as auditory hallucinations, 
referential and persecutory delusions had been continuous in 
nature.  The veteran was disorganized; there was constriction 
of interest and he stayed in his house because, when he went 
out, he has gotten in trouble.  This active psychotic 
manifestation had provoked complete social and industrial 
inadaptability.  On account of severe psychopathology, the 
veteran was in need of indefinite, continuous psychiatric 
care with the aid of neurologic medications and close 
supervision.  He had suicidal ideas; his overall prognosis 
was poor.  The veteran was not able to handle his funds.  

At a June 1996 VA outpatient visit, the veteran admitted that 
his use of alcohol impaired his relationships with his wife, 
children and neighbors, and that his psychiatric problems 
were worsened by alcoholism.  On examination, his thoughts 
were logical, coherent and relevant.  The veteran had no 
delusions, hallucinations, or homicidal or suicidal ideas.  
He was oriented times three.  The diagnoses were alcohol 
dependence in early remission and schizophrenia in remission 
with medications.  He was assigned a GAF score of 60.  At an 
October 1996 VA fee-basis evaluation, the veteran reported 
anxiety and insomnia; he denied alcohol use for three months.  
On examination he was talkative, logical, alert, relevant, 
and oriented times 3.  He was not homicidal.  He mood and 
affect was anxious.  The impression was alcohol 
dependence/abuse in apparent early partial remission.  At an 
October 21, 1996 VA ADTP visit, the veteran denied alcohol 
use for three months and reported anxiety, insomnia, and 
hearing voices.

A September 15, 1997 VA examination report reflects that the 
veteran had been in treatment for a long time for his history 
of alcoholism.  The veteran admitted to being a heavy 
drinker.  He lived with his daughter and granddaughter and 
did not socialize.  At times, the veteran spoke coherently 
and stated that he had been very forgetful and that at times 
he gets lost and does not know where he is.  The veteran 
reported that he was quite restless at times.  He complained 
about having visual hallucinations at night.  On examination, 
the veteran admitted that he slept most of the day and was 
apprehensive at night.  He was rather quiet with little eye-
to-eye contact.  No spontaneity or initiative was noted.  He 
seemed to be rather aloof and very dependent.  The veteran 
was superficially oriented and his memory was poor for recent 
events.  Orientation and concentration were poor.  He seemed 
somewhat depressed.  The veteran had difficulty performing 
calculations.  He was not actively hallucinating at the time 
of examination.  Thought content was basically referential.  
His judgment was poor.  The veteran was not considered 
competent.  The diagnoses were undifferentiated-type 
schizophrenia, active chronic, and alcohol induced persisting 
dementia.  The examiner assigned a GAF score of 50.  A GAF 
score of 41 to 50 is meant to reflect an examiner's 
assessment of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).

Under the applicable regulations, the earliest date for which 
entitlement to an increased rating could normally be granted 
is the date of receipt of the veteran's informal claim, which 
is February 5, 1994, in the absence that it was factually 
ascertainable that an increase in disability had occurred 
within the previous year.  See 38 C.F.R. § 3.400.  Moreover, 
as noted above, it was not factually ascertainable until 
September 15, 1997 that the veteran's schizophrenia was 
manifested by evidence of active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and occupational inadaptability and, 
thus, the criteria for an earlier effective date have not 
been met.  38 C.F.R. § 3.400(o)(1).


ORDER

An effective date prior to September 15, 1997 for a 100 
percent rating for schizophrenia is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


